CROTHERS, Justice,
concurring.
[¶ 28] This is another in a growing line of mineral development cases appealed to us after summary judgment. Remand is required under our summary judgment standards precluding Rule 56, N.D.R.Civ. P., treatment when material issues of fact exist — even if arising from written documents. Majority opinion at ¶ 20; Hamilton v. Woll, 2012 ND 238, ¶ 9, 823 N.W.2d 754.
[¶ 29] I note here as I did in Hamilton,
“Although summary judgment is not appropriate under these circumstances, this case can be submitted to the district court for ‘trial’ on the same record. Simply put, it is the procedure and not the substance that was lacking in this proceeding. That deficit easily can be remedied on remand by providing a stipulation of facts and exhibits, together with any argument permitted by the district court, for trial based on the record submitted.”
Id. at ¶ 20 (Crothers, J., concurring specially).
[¶ 30] Dale V. Sandstrom, J., concurs.